Citation Nr: 1456590	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from September 1981 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This claim was previously remanded by the Board in December 2012 and February 2014 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Anchorage, Alaska in July 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

As noted in the Board's prior remand, the April 2013 supplemental statement of the case (SSOC) listed entitlement to service connection for a skin disorder of the left hand (claimed as residuals of vibrio cellulitis) as a current issue.  However, this issue was previously denied by the Board.  (See December 2012 Board decision).  The Veteran did not appeal this decision to the United States Court of Appeals for Veteran's Claims (Court), and as such, this issue is no longer on appeal.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a cervical spine disability that had its onset during, or as a result of his active military service.  





CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in February 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also notified as to how VA determines the appropriate disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2012, March 2013 and October 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

The record indicates that following the Board's remand, the Appeals Management Center (AMC) scheduled the Veteran for a new examination that took into consideration all of the lay statements of record.  The AMC later issued a Supplemental Statement of the Case (SSOC).  

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries, onset and nature of the Veteran's claimed condition and his symptomatology.  The Veteran was advised of the reasons for the previous denial and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, the issue was not only "explained . . . in terms of the scope of the claim for benefits," but also the matters material to substantiating the claim, were also explained.  See Bryant, 23 Vet. App. at 497.  Moreover, other than the information that was obtained subsequent to the Board's remand, the hearing discussion did not reveal any evidence that might be available that has not since been submitted.  

Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for a cervical spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current cervical spine disability did not have its onset during, or as a result of his active military service.  

The Veteran's service treatment records do not reflect the presence of chronic cervical spine condition during active military service.  According to a May 2002 Post-Deployment Health Assessment, the Veteran described his health as very good and denied any current concerns about his health.  It was also deemed that an orthopedic referral was not required.  

A September 2004 VA treatment note prepared shortly after the Veteran's May 2004 separation from service notes a past medical history of neck and midback spasms in the early 1990s.  The Veteran reported that he continued to have some intermittent mid and lower back spasms episodically.  However, he stated that his neck did not hurt him at all in the past year.  Upon examination, the Veteran was diagnosed with a remote history of a strained cervical spine.  It was determined that this condition resolved without residual.  

More than four after his military service, a March 2008 VA treatment record indicates that inspection, palpation and range of motion of the cervical spine were normal.  The Veteran was subsequently treated in August 2008 with complaints of a history of low back pain for the past 7 days.  There were no complaints of cervical spine pain noted at this time.  A December 2009 VA treatment record also noted a history of chronic back pain with a current acute flare-up.  The location of this back pain was not specified.  

According to a February 2011 record, the Veteran had a medical history of chronic cervicalgia.  A March 2011 record indicates that the Veteran's "C-LSP" had increased with him "getting crazy on a snowmachine."  

The Veteran was afforded a VA examination of the cervical spine in February 2012.  The Veteran reported that around 1992 or 1993 he developed neck pain for which he was evaluated and treated with Tylenol.  He indicated that since the 1990's he had developed recurrent neck, thoracic and lumbar spine pain with intermittent chiropractic treatment.  It was noted that VA treatment records revealed treatment for the neck in January 2010.  Upon examining the Veteran, the examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by military service.  The examiner explained that the service treatment records were silent for evaluation or treatment for a neck condition.  Also, current medical records did not show that the Veteran started receiving treatment for this condition until 6 years after discharge from service.  

The record also contains a cervical spine magnetic resonance image (MRI) dated August 2012.  This revealed degenerative disc disease most notable at C5-6.  There was also moderate diffuse disc bulge and osteophyte formation causing a flattening of the cord at this level.  

The Veteran was afforded an additional VA examination of the cervical spine in March 2013.  The examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by military service.  The examiner noted that per evidence of record, the Veteran was pain free with full range of motion and full function of the cervical spine at the time he left the service.  He retired from military service without having any work restriction, profile or limitation regarding his cervical spine.  Immediately after retirement in 2004, he continued to work as a mechanic and maintenance supervisor.  The evaluation performed shortly after separation in 2004 also indicated that the Veteran had been pain free over the last year.  The Veteran was diagnosed with a history of a strained cervical spine that resolved without residual.  After a year of being pain and restriction free, any new symptom that develops would be considered to be a new and separate condition.  

Following the Board's 2014 Remand, the Veteran was afforded a VA examination in September 2014.  The Veteran was noted to be suffering from a cervical strain and degenerative arthritis of the spine.  

After examining the Veteran, and reviewing the evidence of record including all the lay statements submitted by those who served with the Veteran, the examiner opined that the cervical spine condition was less likely than not incurred in or caused by military service.  The examiner noted that the Veteran was a jet engine mechanic and that his job required lifting and carrying along with maintenance of the aircraft which put him in various uncomfortable positions.  However, a review of the file revealed no entries for neck pain.  There was an entry from March 2004 regarding an upper back injury.  However, no further entries were found addressing the upper back or neck.  Approximately 8 years passed before evidence of neck pain was documented in the form of a cervical spine X-ray.  Finally, while the Veteran reported seeing a chiropractor for neck pain starting around 2007, but there was no evidence of an actual cervical condition until years later.  

The preponderance of the above evidence demonstrates that service connection for a cervical spine condition is not warranted.  

As noted earlier, there is no medical evidence of a chronic cervical spine disability during military service and according to a September 2004 note following separation from active duty; the Veteran also denied having any neck pain over the previous year.  

During an examination in March 2013, the VA examiner explained that after a year of being pain and restriction free, any new symptoms that developed would be considered to be a new and separate condition.  There is no evidence of a medical diagnosis of a cervical condition until 2012, although there was evidence of neck pain in 2011 and the Veteran reported seeking chiropractic care as early as 2007.  

Nonetheless, during the most recent examination of September 2014, the VA examiner opined that it was less likely as not that the Veteran's current chronic condition manifested during, or as a result of, active military service, due to absence of a diagnosis for years following separation from service despite him having been seen for upper back complaints.  As such, the preponderance of the evidence of record clearly demonstrates that service connection for a chronic cervical spine disability is not warranted.  

The Board is cognizant that the Veteran sincerely believes that he is entitled to service connection for a cervical spine disability.  The contentions presented during his personal hearing and the statements that his pain is the result of 23 plus years of crawling through aircraft; that was present throughout his time in the Air Force; that his job required that he perform work in various locations with his head at odd angles; and that he also had numerous incidents where he banged his head on the aircraft and jarred his neck have been carefully considered.  The Board has also considered statements submitted by individuals purporting to have known the Veteran for long periods of time.  According to one individual with the initials K. E., she spent all but 18 months with the Veteran while he was in the Air Force.  She indicated that he sustained numerous neck strains over the years due to the nature of his work.  He was treated by "hallway" medicine on many occasions.  She also noted a number of "jarring head injuries."  Another individual with the initials E. D. noted that the Veteran had complaints of neck pain and strains at various times over the years.  An individual with the initials M. O. asserted that during the 11 years he served with the Veteran, he could remember him having difficulties with his neck from an early point.  As time went on the Veteran was less able to accomplish tasks due to the neck pain.  A similar assertion was provided by an individual with these initials L. O.  She also indicated that the Veteran sometimes had to go to bed early because the pain was too much for him to handle.  

However, while careful consideration has been afforded to the above evidence, the totality of the evidence fails to demonstrate that service connection for a chronic cervical spine disability is warranted.  

While the Veteran is competent to provide statements regarding his neck pain, pain alone in the absence of a particular disability would not be enough for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As explained by the March 2013 VA examiner, the denial of any neck pain for the prior year in 2004 would indicate that any subsequent symptoms were related to a different condition.  The Veteran's in-service cervical strain was deemed to have resolved without residuals, despite the Veteran's assertions of pain.  As such, the lay statements fail to demonstrate that the Veteran suffers from a chronic cervical spine disability that manifested during, or as a result of, active military service.  

The record contains a statement dated in July 2012, more than eight years after the Veteran's military service, from a VA physician with the initials S. G.  According to Dr. G, the Veteran had arthritis of the cervical spine.  This was confirmed in a February 2012 X-ray.  Dr. G opined that this most likely started in the military service and had progressed to the point where he has a chronic neck pain.  No rationale was provided in support of this conclusion.  According to an undated statement from a chiropractor with the initials C. J. C., the Veteran had been seen since 2007 for ongoing neck pain and general back pain.  This was related to the Veteran's duties as a crew chief and aircraft mechanic, but again, no rationale in support of this conclusion was provided.  While the Board has considered these statements, they are of limited probative value due to lack of rationale.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion, particularly if it is not clinically well-substantiated.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. G and Dr. C provided no clinical rationale in support of their opinions, other than to simply assert that the Veteran's current cervical spine disability is related to military service.  The VA examiners of record, however, carefully reviewed and discussed the evidence of record more comprehensively, to include the Veteran's assertion of no neck pain for a year in 2004.  The Board finds the opinions of the VA examiners of record to be more probative with respect to the onset of the cervical spine disability.  

As a final matter, the Board notes that the Veteran's representative asserted in December 2014 that the Veteran felt the most recent VA examination was inadequate because it was performed by a physician assistant.  The Veteran has not submitted any evidence to demonstrate that he has the requisite training or expertise to conclude that this examiner was not qualified to offer a medical opinion.  The mere assertion of such a fact is insufficient to render the September 2014 VA examination inadequate.  


ORDER

The claim of entitlement to service connection for a cervical spine disability is denied.  


REMAND

The Board notes that the Veteran was denied service connection for hypertension in a November 2014 rating decision.  Approximately 2 weeks later, VA received a notice of disagreement regarding this decision.  The record does not reflect that the Veteran has since been issued a statement of the case (SOC).  Therefore, the issue is remanded so that this may be completed.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or a notice of disagreement is withdrawn by an appellant or his representative, the RO must prepare a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his representative a statement of the case on the issue of entitlement to service connection for hypertension.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  The claim will thereafter be subject to appellate review only if the appeal has been properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


